Exhibit 10.22.3
 
exhibit10223transphor_image1.gif [exhibit10223transphor_image1.gif]
Transphorm Inc.
115 Castilian Drive, Goleta, CA 93117
805-456-1300



May 20, 2015
TriplePoint Capital LLC
Attn: Sajal Srivastava
2755 Sand Hill Road, Ste. 150
Menlo Park, CA 94025
Re:
Plain English Warrant Agreement, by and between Transphorm, Inc. and TriplePoint
Capital LLC, dated November 3, 2010 (the “Nov. 2010 Warrant”), Plain English
Warrant Agreement, by and between Transphorm, Inc. and TriplePoint Capital LLC,
dated December 2, 2011 (the “Dec. 2011 Warrant”) (collectively, the “Warrants”)

Dear Sajal:
We are pleased to announce that Transphorm, Inc. (“Transphorm”) is entering into
a stock purchase agreement with Kohlberg Kravis Roberts & Co., L.P. and/or
certain affiliates thereof (collectively, “KKR”), pursuant to which KKR will
purchase, in one or more closings, preferred stock of Transphorm (the
“Transaction”).
This letter is being delivered to TriplePoint Capital LLC (“TriplePoint”) to
officially notify TriplePoint of the Transaction and to obtain an amendment to
the Warrants. In connection with the Transaction, the preferred stock issuable
upon the exercise of the Warrants will no longer exist. As such, this letter
seeks to amend the Warrants so that immediately following the Transaction, the
Warrants will be exercisable for shares of the Transphorm’s common stock, par
value $0.001 per share (“Common Stock”).
By signing below, TriplePoint hereby consents, effective upon the closing of the
Transaction, that: (i) where the Nov. 2010 Warrant currently references “Type of
Stock: Series C Preferred Stock” on the first page, it shall hereby be replaced
with “Type of Stock: Common Stock”, (ii) the definition of Warrant Stock in
Section 1 of the Nov. 2010 Warrant will now refer to the conversion of the
Warrant into Common Stock, (iii) where the Dec. 2011 Warrant currently
references “Type of Stock: Series D Preferred Stock” on the first page, it shall
hereby be replaced with “Type of Stock: Common Stock”, and (iv) the definition
of Warrant Stock in Section of the Dec. 2011 Warrant will now refer to the
conversion of the Warrant into Common Stock. For purposes of clarity, all
references to “Warrant Stock” in the Warrants will immediately following the
Transaction refer to the Common Stock of Transphorm. Additionally, TriplePoint
hereby waives its rights under Section 4 of the Warrants in connection with the
Transaction. TriplePoint




--------------------------------------------------------------------------------



hereby waives any notice provisions in the Warrants not complied with hereunder
in connection with the Transaction. Except as expressly modified by the terms of
this consent, the Warrants shall remain in full force and effect in accordance
with its terms.
Please indicate TriplePoint’s consent and acknowledgement by signing two copies
of this letter, returning one copy by email to Killian Nolan at knolan@wsgr.com,
with the original signed copy to follow by mail by May 26, 2015 to Wilson
Sonsini Goodrich & Rosati, Attn: Killian Nolan, 650 Page Mill Road, Palo Alto,
CA 94304. Please keep the other signed copy for your records. If the initial
closing of the Transaction is not completed, this consent and acknowledgement
will be of no force and effect.
We are extremely excited about the contemplated Transaction and the opportunity
to continue our relationship with you following completion of the Transaction.
Should you have any questions regarding this request, please contact me at (805)
456-1300 x140 or scott.gibson@transphormusa.com. We look forward to your
consent, and thank you for your cooperation in this matter.
Very truly yours,
 
/s/ Scott Gibson
 
Transphorm, Inc.
Name: Scott Gibson
Title: Chief Financial Officer


On behalf of TriplePoint, I have read the foregoing, understand it and, by
signing below, acknowledge and agree to the foregoing consent, affirmation and
waiver.
TRIPLEPOINT CAPITAL LLC
 
 
 
 
By:
/s/ Sajal Srivastava
Name:
Sajal Srivastava
Title:
President
Dated:
5/21/2015


